AFTER REMAND FROM ALABAMA SUPREME COURT
ROBERT P. BRADLEY, Retired Appellate Judge.
Upon remand to this court by the Supreme Court of Alabama, 547 So.2d 547 (1989), it is considered that this cause should be reversed in accordance with the opinion rendered by the supreme court on March 24, 1989, and remanded to the Circuit Court of Madison County for proceedings in accordance with the opinion of the supreme court.
The foregoing opinion was prepared by Retired Appellate Judge ROBERT P. BRADLEY while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED ON REMAND.
All the Judges concur.